IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00397-CV

BETTY JANE GOSSETT,
                                                            Appellant
v.

THE ESTATE OF DONA LEE STOVALL,
DECEASED, AND LISA JAMIESON AS THE
PERSONAL REPRESENTATIVE OF THE
ESTATE OF DONA LEE STOVALL,
                                                            Appellees



                        From the County Court at Law No. 2
                              Johnson County, Texas
                           Trial Court No. P200719377-A


                            MEMORANDUM OPINION

         The Clerk of the Court notified the parties in an August 3, 2016 letter that the

appellant must provide a written status report within seven days or the appeal would be

dismissed for want of prosecution without further notice. A status report has not been

filed.
        Accordingly, the appeal is dismissed for want of prosecution. See TEX. R. APP. P.

42.3(b).



                                                             REX D. DAVIS
                                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed August 17, 2016
[CV06]




Betty Jane Gossett v. The Estate of Dona Lee Stovall, Deceased                     Page 2